EXHIBIT 10.3

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of April 1, 2019
(the “Effective Date”), by and between APEX RESOURCES, INC., a Nevada company
(the “Company”), and Jeff Bodnar, an individual (the “Executive”). Except with
respect to the direct employment of the Executive by the Company, the term
“Company” as used herein with respect to all obligations of the Executive
hereunder shall be deemed to include the Company and all of its subsidiaries and
affiliated entities (collectively, the “Group”).

 

RECITALS

 

A. The Company desires to employ the Executive as its President and Chief
Executive Officer and to assure itself of the services of the Executive during
the term of Employment (as defined below).

 

B. The Executive desires to be employed by the Company as its President and
Chief Executive Officer during the term of Employment and upon the terms and
conditions of this Agreement.

 

AGREEMENT

 

The parties hereto agree as follows:

 

I. POSITION

 

The Executive hereby accepts a position of President and Chief Executive Officer
(the “Employment”) of the Company.

 

II. TERM

 

Subject to the terms and conditions of this Agreement, the initial term of the
Employment shall be 24 months commencing on the Effective Date, unless
terminated earlier pursuant to the terms of this Agreement. The Employment will
be renewed automatically for additional one-year terms if neither the Company
nor the Executive provides a notice of termination of the Employment to the
other party or otherwise proposes to re-negotiate the terms of the Employment
with the other party within three months prior to the expiration of the
applicable term.

 

III. DUTIES AND RESPONSIBILITIES

 

a. The Executive’s duties at the Company will include all jobs assigned by the
Company’s Board of the Directors (the “Board”).

 

b. The Executive shall devote all of his working time, attention and skills to
the performance of his duties at the Company and shall faithfully and diligently
serve the Company in accordance with this Agreement, the Certificate of
Incorporation and Bylaws of the Company, as amended and restated from time to
time (the “Charter Documents”), and the guidelines, policies and procedures of
the Company approved from time to time by the Board.

 

c. The Executive shall use his best efforts to perform his duties hereunder. The
Executive shall not, without the prior written consent of the Board, become an
employee of any entity other than the Company and any subsidiary or affiliate of
the Company, and shall not be concerned or interested in any business or entity
that engages in the same business in which the Company engages (any such
business or entity, a “Competitor”), provided that nothing in this clause shall
preclude the Executive from holding any shares or other securities of any
Competitor that is listed on any securities exchange or recognized securities
market anywhere if such shares or securities represent less than 5% of the
competitors outstanding shares and securities. The Executive shall notify the
Company in writing of his interest in such shares or securities in a timely
manner and with such details and particulars as the Company may reasonably
require.

 

IV. NO BREACH OF CONTRACT

 

The Executive hereby represents to the Company that: (i) the execution and
delivery of this Agreement by the Executive and the performance by the Executive
of the Executive’s duties hereunder shall not constitute a breach of, or
otherwise contravene, the terms of any other agreement or policy to which the
Executive is a party or otherwise bound, except for agreements entered into by
and between the Executive and any member of the Group pursuant to applicable
law, if any; (ii) that the Executive has no information (including, without
limitation, confidential information and trade secrets) relating to any other
person or entity which would prevent, or be violated by, the Executive entering
into this Agreement or carrying out his duties hereunder; (iii) that the
Executive is not bound by any confidentiality, trade secret or similar agreement
(other than this) with any other person or entity except for other member(s) of
the Group, as the case may be.

 

V. COMPENSATION AND BENEFITS

 

a. Base Salary. Executive shall receive a base salary at the rate of $60,000 per
annum (the “Annual Base Salary”), subject to withholdings and deductions and
which shall be paid to Executive in accordance with the customary payroll
practices and procedures of the Company. Such Annual Base Salary shall be
reviewed by the Company not less often than annually, and may be adjusted from
time to time.

 



 1

  



 

b. Bonus. The Executive shall be eligible for bonuses as determined by the Board
in its sole discretion.

 

c. Equity Incentives. To the extent the Company adopts and maintains a share
incentive plan, the Executive will be eligible to participate in such plan
pursuant to the terms thereof as determined by the Board in its sole discretion.

 

d. Benefits. Executive shall participate in such full-time employee and
executive benefit plans and programs as the Company may from time to time offer
to senior executives of the Company, subject to the terms and conditions of such
plans,

 

e. Vacation. Executive shall be entitled to vacation, sick leave, holidays and
other paid time-off benefits provided by the Company from time to time which are
applicable to the Company’s executive officers in accordance with Company
policy. The opportunity to take paid time off is contingent upon Executive’s
workload and ability to manage his schedule.

 

f. Business Expenses. The Company shall reimburse Executive for all reasonable,
documented, out-of-pocket travel and other business expenses incurred by
Executive in the performance of Executive’s duties to the Company in accordance
with the Company’s applicable expense reimbursement policies and procedures as
in effect from time to time

 

VI. TERMINATION OF THE AGREEMENT

 

a. By the Company.

 

(i) For Cause. The Company may terminate the Employment for cause, at any time,
without notice or remuneration (unless notice or remuneration is specifically
required by applicable law, in which case notice or remuneration will be
provided in accordance with applicable law), and the termination shall be
effective immediately, if:

 

(1) the Executive is convicted or pleads guilty to a felony or to an act of
fraud, misappropriation or embezzlement;

 

(2) the Executive has been grossly negligent or acted dishonestly to the
detriment of the Company;

 

(3 the Executive has engaged in actions amounting to willful misconduct or
failed to perform his duties hereunder and such failure continues after the
Executive is afforded a reasonable opportunity to cure such failure; or

 

(4) the Executive violates Section VI or VIII of this Agreement.

 

Upon termination for cause, the Executive shall be entitled to the amount of
Annual Base Salary earned and not paid prior to termination. However, the
Executive will not be entitled to receive payment of any severance benefits or
other amounts by reason of the termination, and the Executive’s right to all
other benefits will terminate, except as required by any applicable law.

 

(ii) For death and disability. The Company may also terminate the Employment, at
any time, without notice or remuneration (unless notice or remuneration is
specifically required by applicable law, in which case notice or remuneration
will be provided in accordance with applicable law), if:

 

(1) the Executive has died; or

 

(2) the Executive has a disability which shall mean a physical or mental
impairment which, as reasonably determined by the Board, renders the Executive
unable to perform the essential functions of his employment with the Company,
with or without reasonable accommodation, for more than 120 days in any 12-month
period, unless a longer period is required by applicable law, in which case that
longer period would apply.

 

Upon termination for death or disability, the Executive shall be entitled to the
amount of Annual Base Salary earned and not paid prior to termination. However,
the Executive will not be entitled to receive payment of any severance benefits
or other amounts by reason of the termination, and the Executive’s right to all
other benefits will terminate, except as required by any applicable law.

 

(iii) Without Cause. The Company may terminate the Employment without cause, at
any time, upon one-month prior written notice.

 

Upon termination without cause, the Executive shall be entitled to the amount of
Annual Base Salary earned and not paid prior to termination.

 

(iv) Change of Control Transaction. If the Company or its successor terminates
the Employment upon a merger, consolidation, or transfer or sale of all or
substantially all of the assets of the Company with or to any other
individual(s) or entity (the “Change of Control Transaction”), the Executive
shall be entitled to a lump sum cash payment equal to one (1) month of the
Executive’s Annual Base Salary at a rate equal to the greater of his/her annual
salary in effect immediate1y prior to the termination, or his/her then current
Annua1 Base Salary as of the date of such termination.

 



 2

  



 

b. By the Executive. The Executive may terminate the Employment at any time with
a two-month prior written notice to the Company, if (1) there is a material
reduction in the Executive’s authority, duties and responsibilities, or (2)
there is a material reduction in the Executive’s annual Base Salary. The
Executive may resign prior to the expiration of the Agreement if such
resignation is approved by the Board or an alternative arrangement with respect
to the Employment is agreed to by the Board.

 

c. Notice of Termination. Any termination of the Executive’s employment under
this Agreement shall be communicated by written notice of termination from the
terminating party to the other party. The notice of termination shall indicate
the specific provision(s) of this Agreement relied upon in effecting the
termination.

 

d. Deemed Resignation. Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, and then held with the Company or any of its affiliates,
and, at the Company’s request, Executive shall execute such documents as are
necessary or desirable to effectuate such resignations.

 

e. Return of Company Property. Executive hereby acknowledges and agrees that all
Company Property and equipment furnished to, or prepared by, Executive in the
course of, or incident to, Executive’s employment, belongs to the Company and
shall be promptly returned to the Company upon termination of Executive’s
employment (and will not be kept in Executive’s possession or delivered to
anyone else). For purposes of this Agreement, “ Company Property” includes,
without limitation, all books, manuals, records, reports, notes, contracts,
lists, blueprints, and other documents, or materials, or copies thereof
(including computer files), keys, building card keys, company credit cards,
telephone calling cards, computer hardware and software, cellular and portable
telephone equipment, personal digital assistant (PDA) devices, and all other
proprietary information relating to the business of the Company or its
subsidiaries or affiliates. Following termination, Executive shall not retain
any written or other tangible material containing any proprietary information of
the Company or its subsidiaries or affiliates.

 

VII. CONFLICTING EMPLOYMENT.

 

The Executive hereby agrees that, during the term of his employment with the
Company, he or she will not engage in any other employment, occupation,
consulting or other business activity related to the business in which the
Company is now involved or becomes involved during the term of the Executive’s
employment, nor will the Executive engage in any other activities that conflict
with his obligations to the Company without the prior written consent of the
Company.

 

VIII. NON-COMPETITION AND NON-SOLICITATION

 

In consideration of the compensation and benefits granted to the Executive by
the Company and subject to applicable law, the Executive agrees that during the
term of the Employment and for a period of two (2) year following the
termination of the Employment for whatever reason:

 

a. The Executive will not approach clients, customers or contacts of the Company
or other persons or entities introduced to the Executive in the Executive’s
capacity as a representative of the Company for the purposes of doing business
with such persons or entities which will harm the business relationship between
the Company and such persons and/or entities;

 

b. The Executive will not assume employment with or provide services as a
director or otherwise for any Competitor, or engage, whether as principal,
partner, licensor or otherwise, in any Competitor; and

 

c. The Executive will not seek, directly or indirectly, by the offer of
alternative employment or other inducement whatsoever, to solicit the services
of any employee of the Company employed as at or after the date of such
termination, or in the year preceding such termination.

 

The provisions contained in this Section VIII are considered reasonable by the
Executive and the Company. In the event that any such provisions should be found
to be void under applicable laws but would be valid if some part thereof was
deleted or the period or area of application reduced, such provisions shall
apply with such modification as may be necessary to make them valid and
effective.

 

This Section VIII shall survive the termination of this Agreement for any
reason. In the event the Executive breaches this Section VIII, the Executive
acknowledges that there will be no adequate remedy at law, and the Company shall
be entitled to injunctive relief and/or a decree for specific performance, and
such other relief as may be proper (including monetary damages if appropriate).
In any event, the Company shall have right to seek all remedies permissible
under applicable law.

 



 3

  



 

IX. MISCELLANEOUS

 

a. Work Eligibility. As a condition of Executive’s employment with the Company,
Executive will be required to provide evidence of Executive’s identity and
eligibility for employment in the United States. It is required that Executive
bring the appropriate documentation with Executive at the time of employment. As
a further condition of Executive’s employment with the Company, Executive shall
enter into and abide by the Company’s standard Confidential Information and
Intellectual Property Assignment Agreement (the “Confidential Information
Agreement”).

 

b. Withholding Taxes. Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
national, provincial, local or any other income, employment, or other taxes as
may be required to be withheld pursuant to any applicable law or regulation.

 

c. Section 409A. The intent of the parties hereto is that the payments and
benefits under this Agreement be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended (collectively with the Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
Effective Date, “ Section 409A” ), and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be exempt therefrom. If
Executive notifies the Company that Executive has received advice of tax counsel
of a national reputation with expertise in Section 409A that any provision of
this Agreement would cause Executive to incur any additional tax or interest
under Section 409A (with specificity as to the reason therefor) or the Company
independently makes such determination, the Company and Executive shall take
commercially reasonable efforts to reform such provision to try to comply with
or be exempt from Section 409A through good faith modifications to the minimum
extent reasonably appropriate to conform with Section 409A, provided that any
such modifications shall not increase the cost or liability to the Company. To
the extent that any provision hereof is modified in order to comply with or be
exempt from Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to Executive and the Company of the applicable provision
without violating the provisions of Section 409A.

 

d. Assignment. This Agreement is personal in its nature and neither of the
parties hereto shall, without the consent of the other, assign or transfer this
Agreement or any rights or obligations hereunder; provided, however, that (i)
the Company may assign or transfer this Agreement or any rights or obligations
hereunder to any member of the Group without such consent, and (ii) in the event
of a Change of Control Transaction, this Agreement shall, subject to the
provisions hereof, be binding upon and inure to the benefit of such successor
and such successor shall discharge and perform all the promises, covenants,
duties, and obligations of the Company hereunder.

 

e. Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.

 

f. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Executive and the Company regarding the terms of the
Employment and supersedes all prior or contemporaneous oral or written
agreements concerning such subject matter, including any prior agreements
between the Executive and a member of the Group. The Executive acknowledges that
he or she has not entered into this Agreement in reliance upon any
representation, warranty or undertaking which is not set forth in this
Agreement. Any amendment to this Agreement must be in writing and signed by the
Executive and the Company.

 

g. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York and each of the
parties irrevocably consents to the jurisdiction and venue of the federal and
state courts located in New York, New York.

 

h. Amendment. This Agreement may not be amended, modified or changed (in whole
or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.

 

i. Waiver. Neither the failure nor any delay on the part of a party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

 

j. Notices. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given and made if (i) delivered by hand, (ii) otherwise delivered
against receipt therefor, or (iii) sent by a recognized courier with next-day or
second-day delivery to the last known address of the other party.

 

k. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories.

 



 4

  



 

l. No Interpretation Against Drafter. Each party recognizes that this Agreement
is a legally binding contract and acknowledges that it, he or she has had the
opportunity to consult with legal counsel of choice. In any construction of the
terms of this Agreement, the same shall not be construed against either party on
the basis of that party being the drafter of such terms.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date and year first above written.

 

 



APEX RESOURCES, INC.

 

By:

/s/ Jeff Bodnar

Name:

Jeff Bodnar

Title:

Chief Executive Officer

 

 

EXECUTIVE

 

 

By:

/s/ Jeff Bodnar

Name:

Jeff Bodnar

Title:

Chief Executive Officer



 

Address:

 

 

 

 



5



 

 